Citation Nr: 1436007	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus, prior to January 20, 2012.

2.  Entitlement to a rating in excess of 30 percent for bilateral pes planus, from January 20, 2012.

3.  Entitlement to a rating in excess of 10 percent for lumbosacral strain, from March 22, 2006 to January 19, 2012.

4.  Entitlement to a rating in excess of 20 percent for lumbosacral strain, from January 20, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1990 and from September 1990 to July 1995.  He served in Southwest Asia from January 1991 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The November 2006 rating decision denied service connection for obstructive sleep apnea (OSA) and gastroesophageal reflux disease (GERD) and continued to rate the pes planus as 10 percent disabling, and provided a 10 percent rating for lumbosacral strain, effective March 22, 2006 (date of the claim for increase).  The Veteran appealed all issues.  In November 2011, the Board granted the Veteran's claim of entitlement to OSA.  In a September 2012 rating decision, the RO granted the Veteran's claim of entitlement to GERD.  As such, these claims are no longer on appeal.

This appeal was previously before the Board in November 2011.  The Board remanded the claim so that the Veteran could be scheduled for VA examinations to address the current severity of his pes planus and lumbosacral strain.  The case has been returned to the Board for further appellate consideration.

The Veteran had a claim of entitlement to posttraumatic stress disorder denied in a January 2008 rating decision.  He filed a timely notice of disagreement, and was issued a Statement of the Case in May 2009.  Although the Veteran submitted a substantive appeal in September 2009, he noted that he was appealing his back, feet, sleep apnea and GERD claims.  He did not appeal his claim of entitlement to PTSD, and it is not currently before the Board.

The issue(s) of  entitlement to service connection for bilateral knee disorders, a right hip disorder, a left wrist disorder and bilateral eye/vision disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Prior to January 20, 2012, the Veteran's pes planus was manifested by subjective pain on use of the feet bilaterally, and 3 degrees of valgus of the Achilles tendon (correctible without pain).  The Veteran's pes planus was no more than a moderate injury given he had no objective pain with motion of his foot, no swelling, a normal gait, and no deformity.

2.  From January 20, 2012, the Veteran's pes planus was no more than severe, manifested by pain on use not relieved by arch supports, swelling, inward bowing of the Achilles tendon, and decreased arch height; and is not manifested by marked deformity, characteristic callosities, extreme tenderness of plantar surfaces of the feet, inward displacement or severe spasm of the tendo Achilles on manipulation.

3.  From March 22, 2006 to January 19, 2012, the Veteran's lumbosacral strain manifested in flexion to no more than 90 degrees, combined range of motion of the thoracolumbar spine to 190 degrees.  There is no credible evidence of physician-prescribed bedrest.  There are complaints of muscle spasm, without evidence of guarding or abnormal contour, but with one emergency room visit in 2007.

4.  From January 20, 2012, the Veteran's lumbosacral strain manifested in flexion to no more than 60 degrees.  His pain with motion begins at 30 degrees.  There is no evidence of favorable or unfavorable ankylosis of the spine.  There is no credible evidence of physician-prescribed bedrest.

5.  Providing the Veteran the benefit of the doubt, his lumbosacral strain manifested in mild left sciatic nerve radiculopathy throughout the periods on appeal.


CONCLUSIONS OF LAW

1.  Prior to January 20, 2012, the criteria for a rating in excess of 10 percent for pes planus were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5276-5284 (2013).

2.  From January 20, 2012, the criteria for a rating in excess of 30 percent for pes planus were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5276-5284 (2013).

3.  For the period from March 22, 2006 to January 19, 2012, the criteria for a rating in of 20 percent, and no higher, for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

4.  From January 20, 2012, the criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

5.  The requirements for a separate 10 percent rating, for left lower extremity radiculopathy associated with lumbar spine disability, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.10, 4.124a, Diagnostic Code 5237-8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision on appeal, VA notified the Veteran in March 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The March 2006 letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  He was afforded VA examinations and all relevant evidence was obtained.  The evidence contains VA treatment records, private treatment records, VA examinations reports, and service treatment records.  The Veteran has not indicated that the VA is missing any relevant records, has not provided any additional releases for the VA to obtain any outstanding private treatment records, and has not provided any additional records himself.  As the Veteran has not indicated there are any deficiencies in the record, the VA has fulfilled its duty to assist the Veteran in obtaining all identified records.  

The Board remanded the claims so that the Veteran could be afforded current medical examinations.  The January 2012 examination reports have yielded sufficient information to rate his disabilities. 

In sum, there is no additional evidence or notice that would be reasonably likely to aid the Veteran in substantiating his claim.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the claims.


Laws and Regulations

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings where indicated by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Pes Planus

The Veteran's bilateral pes planus is currently evaluated under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate; weight-bearing line over or medial to great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  

Severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 30 percent rating. 

Pronounced bilateral flatfoot disability, demonstrating marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, warrants a 50 percent rating.  3 8 C.F.R. § 4.71a, Diagnostic Code 5276 (2012).

Another potentially applicable Diagnostic Code is 5284, for "other foot injuries."  Under Diagnostic Code 5284 a 20 percent disability rating is assignable for symptomatology which is moderately severe.  A 30 percent disability rating is assignable for symptomatology which is severe.  See 38 C.F.R § 4.71a, Diagnostic Code 5284.  The note following that Diagnostic Code provides that a 40 percent evaluation is assigned for loss of use of the foot.  Id.

The Board observes that the words like "moderate," "marked," "severe" and "pronounced" as used in the various diagnostic codes are not defined in VA's Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, because Diagnostic Code 5276 is not predicated on a limited range of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

In March 2006, the Veteran filed a claim of entitlement to an increased rating for his bilateral pes planus, which were then rated 10 percent disabling.  During a September 1996 General Medical VA examination, he reported that his arches fell in his feet during his service career.  He wore arch supports, but they did not "help very much."  He was diagnosed with bilateral pes planus.  

During a February 2006 sleep consultation, the Veteran reported that his feet and ankles were painful, and there was present syncope, claudication and cyanosis.  The record did not differentiate the feet from the ankles.

In October 2006, the Veteran was afforded a VA feet examination.  He reported daily pain from a 3 to 4 on a scale of 1 to 10.  At the time of the examination, he denied use of shoe inserts, braces or orthotics.  He worked in sales, and reported pain if he was on his feet for an extended period of time.  On physical examination, he had full range of motion without mention of pain, edema instability or weakness.  His gait was normal and he was able to stand and walk without difficulty.  Supination and pronation were normal, and he had no deformities.  He had flatfoot bilaterally with 3 degrees of valgus of the Achilles tendon, correctible passively without pain.  He was diagnosed with pes planus, with "pain as his primary limiting factor."  X-rays were taken in conjunction with the VA examination.  The x-ray of his right foot revealed "minimal pes planus deformity," and his left foot was noted as "normal."

In May 2007, the Veteran went to the emergency room due to low back pain, but also complained of a history of flat feet with pain on walking.  He was given pain medication and insoles.

On his August 2007 notice of disagreement, the Veteran reported chronic pain, swelling and stiffness of his feet, with limited motion of his joint and degenerative joint disease of both feet.  He stated his pain was caused by "post-traumatic arthritis," and that his symptoms worsen with cold weather.  He stated he was restricted from some activities and functions due to his feet.

A September 2008 VA record noted the Veteran was coaching football.  In February 2010, he complained of numbness in his feet and hand, without diagnosis.  In November 2011, he reported that the pain in his feet was "a lot better after foot inserts."  In July 2011, he complained of shin splints with running, but reported he liked his foot inserts.  

In November 2011, the Board remanded the claim so that the Veteran could be afforded an updated VA examination.  He was afforded a second VA examination in January 2012.  He was diagnosed with bilateral pes planus, metatarsalgia and plantar fascial fibromatosis.  He stated he had an arch to his feet when he entered service, and he ran track in college, but that his foot pain began in 1993 after he jumped off a vehicle.  He was given inserts and a heel lift, but he did not have relief of his symptoms.  The examiner noted that the Veteran had been recently provided custom inserts, and that the Fayetteville VAMC Podiatry Service characterized the progression of his foot pains as metatarsalgia and plantar fascial firbomatosis.  On physical examination, he had bilateral pain, accentuated on use.  He had bilateral swelling, but he did not have characteristic callosities.  He did not have extreme tenderness of plantar surface or objective evidence of marked deformity.  He had decreased longitudinal arch height with weight-bearing.  He did not have marked pronation, weight-bearing line which fell over or medial to the great toe, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran did have inward bowing of the Achilles tendon bilaterally.  X-rays did not reveal traumatic arthritis, and did not show osseous abnormality.  The Veteran noted that he was a full time student, but stated that he did not think he could go back to his employment as a salesman, but that he hoped to find employment that does not require prolonged standing or walking.

In September 2012, the RO granted an increased rating of 30 percent for bilateral pes planus based upon the January 20, 2012 VA examination findings.

In a June 2014 statement, the Veteran argued that he was entitled to a higher rating for his pes planus based upon his flare-ups of symptoms, which included spasms with manipulation.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds that the Veteran's statements regarding his symptoms are mostly credible.  He has consistently complained of pain, and has used custom orthotics since at least 2009.  He has recently reported that he has foot spasms with manipulation; however, there is no objective evidence of spasms during his most recent VA examinations or throughout his treatment records.  He has also reported that he had degenerative joint disease of the feet and traumatic arthritis of the feet.  The Veteran is not competent to diagnose these disabilities, and medical evidence (including two sets of x-rays) shows that he does not have arthritis.

Based on the foregoing, the Board finds that the Veteran is not entitled to increased staged ratings for his bilateral pes planus.  Prior to January 20, 2012, the evidence more nearly approximated a 10 percent rating under Diagnostic Code 5276.  Evidence suggested he had pain on use of the feet bilaterally, and 3 degrees of valgus of the Achilles tendon (correctible without pain).  The evidence prior to January 20, 2012 did not show that he had pain on manipulation, swelling, callosities, or marked deformity.

The Board considered if a different Diagnostic Code may provide the Veteran with a higher rating, but has found that no higher rating is available.  The Veteran's pes planus was no more than a moderate injury given he had no objective pain with motion of his foot, no swelling, a normal gait, and no deformity.  Thus an increased rating under Diagnostic Code 5284 is not warranted.  Increased ratings are not available for hammer toe, hallux rigidus, hallux valgus, weak foot, or metatarsalgia.  See 38 C.F.R. § 4.72, Diagnostic Codes 5277-5283.  There is no evidence of record that the Veteran has malunion or nonunion of bones in his feet, or claw foot to warrant ratings under Diagnostic Codes 5283 and 5278, respectively.  As the evidence prior to January 20, 2012 does not show that the Veteran had severe pes planus or moderately severe other foot injury, a rating in excess of 10 percent is not warranted.

The January 20, 2012 VA examination revealed that the Veteran's pes planus was no more than severe.  The examination revealed pain on use not relieved by arch supports, swelling, inward bowing of the Achilles tendon, and decreased arch height.  There was no objective evidence of marked deformity, characteristic callosities, extreme tenderness of plantar surfaces of the feet, inward displacement or severe spasm of the tendo Achilles on manipulation.  Thus, the Veteran's symptoms, beginning on January 20, 2012, fell between the rating for moderate and severe pes planus.  The Veteran has been provided with the higher of the two ratings, and the medical evidence of record does not support an increased rating.  The Veteran has reported that during flare-ups of pain he has severe spasm of the tendo Achilles; however, he did not report this symptom to, and this symptom has not been noted by a medical care provider.  Indeed, objective testing during the January 20, 2012 VA examination found that there was no spasm with manipulation.  Additionally, the Veteran does not have any additional symptoms which are similar to the criteria listed for pronounced flatfeet.  VA treatment records reveal that he is able to run on the treadmill with his inserts and coach football.   Diagnostic Code 5284 does not provide a rating in excess of 30 percent.  He was noted to have a normal gait during his January 2012 VA spine examination.  As the evidence from January 20, 2012 onward does not show that the Veteran had pronounced pes planus, a rating in excess of 30 percent is not warranted.

Lumbosacral Strain

Disabilities of the spine are evaluated under the General Rating Formula for Disease and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.  In this case, as the most recent VA examination indicates that the Veteran suffers from degenerative disc disease, the Board shall consider ratings under each formula. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Id. 

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.

A rating in excess of 40 percent for a lumbar spine disability requires unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

Associated neurological symptoms are to be rated separately under the appropriate DC. 38 C.F.R. § 4.71a, General Formula, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined rating of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a , DC 5237 Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome may be evaluated based on incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a Diagnostic Code 5243, Note 1. 

Pursuant to that formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months are assigned a 20 percent rating.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating, and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating. 

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In March 2006, the Veteran filed a claim of entitlement to a compensable rating for his low back disability.  A September 1996 VA general medical examination noted the Veteran's complaints of his back and neck "going out' 8 to 10 times a year.  During these incidents he has "severe pain when he tries to stand for a very long period of time."  He stated he was unable to play sports during these flare-ups.  He was noted to have normal "backward flexion" of the back, normal forward flexion, and normal lateral flexion.  He could not bend all the way down, possibly due to knee pain.  Neurologically, he was noted to have a "very rapid relaxation phase of the ankle reflexes bilaterally."  Another September 1996 evaluation noted the Veteran complained of low back spasm and numbness in his lower legs.  He had a normal lumbar spine x-ray.

A private June 2004 treatment record noted the Veteran complained of low back spasms over the past six days following turning quickly and feeling a pop.  He was in no apparent distress, but a lumbar spine evaluation revealed a large knot on the right lower sacroiliac joint area.  Flexion and extension of the spine were normal.  Straight leg raise examinations were normal.  He denied radiation of pain, but reported difficulty resting or laying on his back at all.  A handwritten record appears to say that the Veteran reported numbness of the right leg.  In July 2004, he reported his back pain was improving but he had not restarted his exercise regime.  He was told he had a lipoma in the right low back.  Deep tendon reflexes were normal.  He had a fleshy mass on his right lumbar area and was diagnosed with a painless hematuria, and lipoma of the right low back.  

In October 2006, the Veteran was afforded a VA spine examination.  He complained of daily pain of an 8 on a scale of 1 to 10, with radiation to the anterior thighs bilaterally associated with numbness.  He denied weakness, stiffness, fatigability or decreased endurance.  He did not report experiencing flare-ups.  He reported that he drives frequently for his employment in sales, and that excessive driving causes increased pain.  He stated he had 8 incapacitation days in the prior 12 months.  On physical evaluation, there was no palpable spasm, weakness or tenderness to palpation.  His large lipoma was noted.  His posture and musculature were normal.  His deep tendon reflexes were normal, and straight leg raises were negative.  The examiner noted that "sharp was absent over the left lateral calf and right medial calf."  Light touch was intact throughout the lower extremities, and his strength was normal throughout.  Range of motion testing noted that he had active and passive flexion to 90 degrees, with no change with repetition.  His extension, lateral flexion, and rotation were all 20 degrees actively and passively without objective pain and no change in range of motion with repetition.  He was diagnosed with lumbosacral strain, with pain as the primary limiting factor.  An x-ray taken in conjunction with the examination noted a normal lumbar spine, with no fracture seen.

In May 2007, the Veteran presented to the emergency room due to low back pain and numbness of both lower extremities.  On examination he had no deformity or tenderness of the spine, but he had paraspinal muscle spasm.  He was measured for a back brace.  

In his August 2007 notice of disagreement, the Veteran reported that he had arthritis and degenerative joint disease with loss of range of motion in his back.  He stated that changes in weather affected his back.  He also reported he sustained a fracture and posttraumatic trauma to his back in service.

In May 2009, the Veteran requested replacement of his back support.  He stated he had recurrent hip pain that radiated down his right leg and would feel numb/tingly.  He had pain with palpation of the coccyx area, but no pain with range of motion of his hips.  He had negative straight leg raise tests bilaterally.  His deep tendon reflexes were equal.  In January 2010, he reported numbness in his feet and hand, but no diagnosis was made at that time.  A May 2012 record noted a diagnosis of right carpal tunnel syndrome.  In February 2010, the Veteran complained to physical therapy of feet numbness and muscle spasm in his back.  On evaluation, he was noted to have a good gait and posture.  The range of motion of his lower extremities was within normal limits.

In November 2011, the Board remanded the claim so that the Veteran could be afforded a current VA examination.  His examination was provided on January 20, 2012.  He reported his pain as a level 8 on a scale of 1 to 10, with radiation into the bilateral lower extremities.  He reported back flare-ups four to five times per month and lasting 6 to 8 hours.  Range of motion testing showed forward flexion to 60 degrees, with objective pain at 30 degrees.  Repetitive testing did not change his range of motion or when his objective pain began.  Functional impairment due to repetitive range of motion was less movement than normal, weakened movement and pain with movement.  He had muscle spasm but it did not result in abnormal gait or spinal contour.  Muscle strength testing was normal, but he had muscle atrophy of the left gastroc-soleus (calf).  Deep tendon reflexes were normal.  His straight leg test was positive bilaterally.  He was noted to have mild left sciatic nerve radiculopathy secondary to his back disability.  He had no "other neurologic abnormalities" with testing.  He was noted to have IVDS, but with no incapacitating episodes in the prior 12 months.  X-rays revealed arthritis at L5-S1, but no fracture.  The Veteran was a full time student at the time of the examination, and reported he missed 7 classes during the prior year due to back pain.

In a June 2014 statement, the Veteran argued he was entitled to a higher rating for his lumbosacral strain.  He stated his back caused incapacitation episodes and he should be provided an increased rating due to his flare-ups.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, with regard to the Veteran's spine symptoms, the Board finds the Veteran's statements to be credible.  He has indicated similar symptoms throughout his appeal, namely that his pain is an 8 on a scale of 1 to 10 and that he occasionally has back spasms.  He has also indicated leg numbness, alternating between either leg and bilaterally.

Based on the forgoing, the Board finds that a 20 percent evaluation is warranted from March 22, 2006 to January 19, 2012.  The medical and lay evidence available during this period shows that the Veteran's lumbosacral strain manifested in flexion to no more than 90 degrees, and combined range of motion of the thoracolumbar spine to 190 degrees.  Therefore, the Veteran did not meet the requirements for the next higher, 20 percent, rating based on his range of motion.  However, there are complaints of muscle spasm, with one emergency room visit in 2007.  Although the record does not show that the muscle spasm was severe enough to result in abnormal gait or contour, the Board finds that the Veteran's symptoms fall between the 10 percent and 20 percent rating.  Combined with his statements of increased pain several times a year, the Board finds that his symptoms more nearly approximate the next higher rating of 20 percent.  He does not meet the criteria for a 30 percent rating during this period as his range of motion is significantly greater than 30 degrees and there is no evidence of ankylosis.  Additionally, during this period, there is no credible evidence of physician-prescribed bedrest.  There are complaints of muscle spasm, without evidence of guarding or abnormal contour, but with one emergency room visit in 2007.  As such, for the period from March 22, 2006 to January 19, 2012, the Veteran's lumbosacral strain more closely approximates a 20 percent rating, and no higher.

For the period from January 20, 2012 onward, the Veteran's lumbosacral strain manifested in flexion to no more than 60 degrees.  The VA examiner noted he had objective pain with motion at 30 degrees.  The Veteran has argued that his flare-ups are severe enough to warrant a higher rating for his spine.  He described flare-ups of pain four to five times a month and lasting six to eight hours at a time.  As the examiner noted objective pain at 30 degrees, and the Veteran has credibly described flare-ups which occur at least weekly, the Board finds that the symptoms fall between the 20 percent and 30 percent rating under the General Formula.  As he has functional limitations due to his spine due to pain and decreased motion, the Board finds that his symptoms more nearly approximate the 30 percent rating for the period beginning January 20, 2012.  Although there is no evidence of favorable or unfavorable ankylosis of the spine, and his range of motion remained to 60 degrees with repetitive testing, the Board will provide the benefit of reasonable doubt to the Veteran that his range of motion is decreased during his flare-ups, which occur frequently.  The Board notes the Veteran has argued for an increased rating based on incapacitating episodes, however, there is no credible evidence of physician-prescribed bedrest throughout the evidence in the claims file.  As such, entitlement to a 30 percent rating, and no higher, for lumbosacral strain from January 20, 2012 onward is warranted.

Separate rating

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

Throughout the claims file the Veteran has complained of numbness, tingling and radiation of pain.  He sometimes attributed the symptoms to his right leg, and sometimes to both legs.  He sometimes reported that his feet were numb or that his hand was numb.  On testing he had negative straight leg raise tests until January 20, 2012.  His deep tendon reflexes and muscle strength remained normal throughout the record.  The evidence did not contain a diagnosis of a neurological disorder until the January 20, 2012 examiner noted mild sciatic nerve radiculopathy, "relative atrophy of the left gastroc-soleus may be indicative of an early L5-S1 compression."  

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  38 C.F.R. § 4.124a.

Resolving reasonable doubt in the Veteran's favor, the Board has granted a separate 10 percent rating for left lower extremity radiculopathy throughout the appeal period.  A higher rating, based on moderate incomplete paralysis is not warranted as the examiner has indicated that the radiculopathy is mild in nature, and testing revealed normal muscle strength and normal deep tendon reflexes.  The Veteran has not been diagnosed with a right lower extremity neurological abnormality, either during VA or private treatment or during the VA examination.  The Board cannot grant a separate rating for the right lower extremity based on the Veteran's subjective complaints without a medical diagnosis of a current disability.

Extraschedular and Rice Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations noted above are adequate.  The Veteran's pes planus and lumbar spine disability symptoms are contemplated by the schedular criteria and additional higher ratings are available.  The Board has noted when the Veteran's symptoms have fallen between the criteria for two ratings, and in both cases the higher rating was provided to the Veteran.  The Veteran's feet and spine disabilities were also considered under different rating criteria (Diagnostic code 5284 for foot injuries, and IVDS rating based on incapacitating episodes), to further contemplate any subjective complaints and symptoms.  The Veteran was additionally afforded a separate neurological rating associated with his lumbar spine disability.  The record noted the Veteran missed seven days of school in the prior year due to back symptoms, and that he reported to the emergency room in 2007 for back pain.  The Board does not find that this constitutes marked interference or frequent hospitalization for the purposes of an extraschedular rating.  The Veteran's pes planus has not resulted in hospitalization or loss of school attendance.  As the rating schedules are adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, while the Veteran is not working, he is a full time student and has stated that he hopes to return to work in employment that does not require prolonged standing or walking.  As such, the Board does not find that a claim of TDIU was raised by the record.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral pes planus, prior to January 20, 2012, is denied.

Entitlement to a rating in excess of 30 percent for bilateral pes planus, from January 20, 2012 onward, is denied.

Entitlement to a rating of 20 percent for lumbosacral strain, from March 22, 2006 to January 19, 2012, is granted.

Entitlement to a rating of 30 percent for lumbosacral strain, from January 20, 2012 onward, is granted.

Entitlement to a separate 10 percent rating for left sciatic nerve radiculopathy is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


